MEMORANDUM **
Amel Andrews appeals his conviction and 92-month sentence following his guilty plea to armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d). Defendant’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Andrews has not filed a supplemental pro se brief.
The Anders brief identifies and rejects four potential issues. First, counsel correctly acknowledges that there is no indication that Andrews’ guilty plea was not knowing and voluntary. See United States v. Aguilar-Muniz, 156 F.3d 974, 976-77 (9th Cir.1998) (discussing district court’s compliance with Rule 11).
Second, counsel concludes that the district court provided an adequate statement of reasons for Andrews’ sentence. The district court’s explanation for sentencing Andrews to the low end of a 23-month guideline range was more than sufficient. See United States v. Howard, 894 F.2d 1085, 1092 (9th Cir.1990) (stating that 18 U.S.C. § 3553(c)(1) requires a statement of reasons only where the guideline range is greater than 24 months).
Third, counsel raises, and correctly rejects as an issue for appeal, the district court’s denial of a downward departure for overrepresented criminal history. That discretionary ruling is unreviewable. See United States v. Wetchie, 207 F.3d 632, 636 (9th Cir.), cert. denied, 531 U.S. 854, 121 S.Ct. 134, 148 L.Ed.2d 87 (2000).
Finally, to the extent that counsel seeks review of Andrews’ criminal history score, we see no plain error in the district court’s calculation. See United States v. Lopez-Cavasos, 915 F.2d 474, 475 (9th Cir.1990) (applying plain error review).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s *579motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.